DETAILED ACTION
This action is in response to the Applicant Response filed 03 August 2022 for application 16/356,991 filed 18 March 2019.
Claims 1, 10, 19 are currently amended.
Claims 6, 15, 20 are cancelled.
Claims 1-5, 7-14, 16-19 are pending.
Claims 1-5, 7-14, 16-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35U.S.C. 102 rejections of claims 1-4, 10-13, 19 and the 35 U.S.C. 103 rejections of claims 5, 7-9, 14, 16-18 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach the amended limitations of claim 1 (similarly claims 10, 19), particularly the following:
… wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight and a global latent state variable …
Specifically, applicant argues that the combination of conditioning as recited by Pawlowski does not appear to show the claims concatenation of unit codes.
With respect to applicant’s arguments, Examiner respectfully disagrees. First, Examiner notes that while applicant asserts that the combination of conditioning as recited by the references does not appear to show the claims concatenation of unit codes, applicant does not provide any evidence to support this assertion. However, as noted below, Stanley teaches defining each weight using the four coordinates of the two nodes connected by the weight (Stanley, section 3.1, Fig. 4). Moreover, Pawlowski teaches employing hypernetworks that lead to a global variable model and parametrising the auxiliary variable z by combining conditioning that encodes the position of the generated weight with an auxiliary noise vector [global latent state variable] (Pawlowski, section 2). This encoding is interpreted as concatenation because it encodes the position of the weight, meaning concatenating the unit codes. Because encoding position requires concatenation, encoding of any additional information, including the auxiliary noise vector [global latent state variable], is also performed using concatenation. Therefore, the combination of Stanley and Pawlowski does, in fact, teach wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight and a global latent state variable.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Stanley in view of Pawlowski. For similar reasons, claims 10, 19 are also rejected as unpatentable over Stanley in view of Pawlowski. Additionally, the rejections of claims 1, 10, 19 apply to all dependent claims which are dependent on claims 1, 10, 19, including claims 2-4, 7-9, 11-13, 16-18 which are also unpatentable over Stanley in view of Pawlowski; and claims 5, 14 which are unpatentable over Stanley in view of Pawlowski and further in view of Ha.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1, 10, from which claims 2 and 11 depend, recite “wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight and a global latent state variable.” Claims 2, 11 recite “wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight.” As can be seen from the cited claim language, claims 2, 11 recite broader language than that of claims 1, 10 and, therefore, fail to further limit the subject matter of claims 1, 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (A Hypercube-Based Indirect Encoding for Evolving Large-Scale Neural Networks, hereinafter referred to as "Stanley") in view of Pawlowski et al. (Implicit Weight Uncertainty in Neural Networks, hereinafter referred to as “Pawlowski”).

Regarding claim 1, Stanley teaches a method comprising: 
for each unit in a direct network, identifying a unit code (Stanley, section 3.1 – teaches defining nodes of a given ANN [direct network] given coordinates; see also Stanley, Fig. 4); 
for each weight in a set of weights of the direct network, determining a weight code (Stanley, section 3.1 – teaches defining each weight of a given ANN [direct network] using the four coordinates of the two nodes connected by the weight; see also Stanley, Fig. 4), the weight code based on unit codes associated with units connected by the weight (Stanley, section 3.1 – teaches defining each weight using the four coordinates of the two nodes connected by the weight; see also Stanley, Fig. 4); 
identifying a set of expected weights from an indirect network that generates the expected weights for the set of weights by applying a set of indirect parameters to the determined weight codes (Stanley, section 3.1 – teaches a CPPN [indirect network] which takes in the coordinates and determines a weight for every connection between every node; see also Stanley, Fig. 4); 
applying the set of expected weights of the direct network (Stanley, section 3.6 – teaches querying the CPPN [indirect network] for weights for each connection of the substrate) to an input to generate an output from the set of expected weights applied to the input (Stanley, section 3.6 – teaches running the substrate as an ANN in the task domain); 
identifying an error between an expected output and the output generated from the direct network (Stanley, section 3.6 – teaches running the substrate as an ANN in the task domain to ascertain fitness [generating error in the direct network]); and 
updating the set of indirect parameters based on the error (Stanley, section 3.6 – teaches generating the next generation of the CPPN according to the NEAT method [updating the parameters of the CPPN (indirect parameters)]).
While Stanley teaches determining a weight code, Stanley does not explicitly teach wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight and a global latent state variable.
Pawlowski teaches wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight and a global latent state variable (Pawlowski, section 2 - teaches employing hypernetworks that lead to a global variable model and parametrise the auxiliary variable z by combining conditioning that encodes the position of the generated weight with an auxiliary noise vector [global latent state variable]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Stanley with the teachings of Pawlowski in order to model a richer variational distribution than previous methods while providing at least comparable results to existing methods in the field of designing indirect networks, i.e., hypernetworks, to generate weights for a primary network, i.e., direct network (Pawlowski, Abstract – “We interpret HyperNetworks ... within the framework of variational inference within implicit distributions... Our method, Bayes by Hypernet, is able to model a richer variational distribution than previous methods. Experiments show that it achieves comparable predictive performance on the MNIST classification task while providing higher predictive uncertainties compared to MC-Dropout ... and regular maximum likelihood training.”).

Regarding claim 2, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. Stanley further teaches wherein determining a weight code further comprises performing a concatenation of unit codes associated with units connected by the weight (Stanley, section 3.1 – teaches defining each weight using the four coordinates of the two nodes connected by the weight; see also Stanley, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Stanley and Pawlowski for the same reasons as disclosed in claim 1 above.

Regarding claim 3, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. Stanley further teaches wherein unit codes are based at least in part on a structural position of the unit in the direct network (Stanley, section 3.1 – teaches the weights being a function of the position of source and target nodes and the distribution of weights on connections throughout the substrate will exhibit a pattern that is a function of the coordinate system; see also Stanley, sections 3.3-3.4).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Stanley and Pawlowski for the same reasons as disclosed in claim 1 above.

Regarding claim 4, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. Stanley further teaches wherein unit codes are a fixed function of the structural position of the corresponding unit (Stanley, section 3.1 – teaches the weights being a function of the position of source and target nodes and the distribution of weights on connections throughout the substrate will exhibit a pattern that is a function of the coordinate system; see also Stanley, sections 3.3-3.4).
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Stanley and Pawlowski for the same reasons as disclosed in claim 1 above.

Regarding claim 7, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. However, Stanley does not explicitly teach wherein one or more of the unit codes, the weight codes, a global latent state variable, the indirect parameters, and the expected weights from the indirect network are probabilistic distributions.
Pawlowski teaches wherein one or more of the unit codes, the weight codes, a global latent state variable, the indirect parameters, and the expected weights from the indirect network are probabilistic distributions (Pawlowski, section 2 - teaches a generator                         
                            w
                            =
                            G
                            
                                
                                    z
                                
                                
                                    θ
                                
                            
                        
                     which models the variational distribution                         
                            q
                            (
                            w
                            |
                            θ
                            )
                        
                    ).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Stanley and Pawlowski in order to generate probabilistic distributions because it is advantageous to model a richer variational distribution than previous methods while providing at least comparable results to existing hypernetwork methods (Pawlowski, Abstract).

Regarding claim 8, Stanley in view of Pawlowski in view of Pawlowski teaches all of the limitations of the method of claim 7 as noted above.  Pawlowski further teaches wherein the probabilistic distributions are Bayesian (Pawlowski, section 2 - teaches a generator                                 
                                    w
                                    =
                                    G
                                    
                                        
                                            z
                                        
                                        
                                            θ
                                        
                                    
                                
                             which models the variational distribution                                 
                                    q
                                    (
                                    w
                                    |
                                    θ
                                    )
                                
                             which is a variational approximation of the Bayesian inference).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Stanley and Pawlowski in order to generate Bayesian distributions because it is advantageous to model a richer variational distribution than previous methods while providing at least comparable results to existing hypernetwork methods (Pawlowski, Abstract).

Regarding claim 9, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. However, Stanley does not explicitly teach wherein the indirect network is a parametric model.
Pawlowski teaches wherein the indirect network is a parametric model (Pawlowski, section 2- teaches the hypernetwork is a parametric model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Stanley and Pawlowski in order to generate parametric models for the indirect network because it is advantageous to model a richer variational distribution than previous methods while providing at least comparable results to existing hypernetwork methods (Pawlowski, Abstract).

Regarding claim 10, it is the computer-readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Stanley further teaches the following additional limitations:
a non-transitory, computer-readable medium comprising computer-executable instructions that, when executed by a processor, cause the processor to perform steps (Stanley, Acknowledgements, Appendix A – teaches software and software packages to perform visual discrimination and robot food gathering experiments [While the hardware is not specifically mentions, the hardware is a necessary requirement for operating the software and the algorithms]) ...
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Stanley and Pawlowski for the same reasons as disclosed in claim 1 above.

Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 2.

Regarding claim 12, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 3.

Regarding claim 13, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 4.

Regarding claim 16, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 7.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 8.

Regarding claim 18, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski for the reasons set forth in the rejection of claim 9.

Regarding claim 19, it is the system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Stanley further teaches the following additional limitations:
a processor; and 
a non-transitory, computer-readable medium comprising computer-executable instructions that, when executed by a processor, cause the processor to perform steps (Stanley, Acknowledgements, Appendix A – teaches software and software packages to perform visual discrimination and robot food gathering experiments [While the hardware is not specifically mentions, the hardware is a necessary requirement for operating the software and the algorithms]) ...
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Stanley and Pawlowski for the same reasons as disclosed in claim 1 above.
Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of Pawlowski and further in view of Ha et al. (HyperNetworks, hereinafter referred to as “Ha”).

Regarding claim 5, Stanley in view of Pawlowski teaches all of the limitations of the method of claim 1 as noted above. However, Stanley in view of Pawlowski does not explicitly teach wherein unit codes are latent codes learned based in part on the identified error.
Ha teaches wherein unit codes are latent codes learned based in part on the identified error (Ha, section 3.1 – teaches leaning layer embeddings zj through training [learning layer embeddings through training means learning based on the error]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Stanley in view of Pawlowski with the teachings of Ha in order to improve existing hypernetworks to increase computational speed while applying hypernetworks to RNNs and CNN in the field of designing indirect networks, i.e., hypernetworks, to generate weights for a primary network, i.e., direct network (Ha, Abstract – “This work explores hypernetworks: an approach of using a one network, also known as a hypernetwork, to generate the weights for another network. Hypernetworks provide an abstraction that is similar to what is found in nature: the relationship between a genotype – the hypernetwork – and a phenotype – the main network. Though they are also reminiscent of HyperNEAT in evolution, our hypernetworks are trained end-to-end with backpropagation and thus are usually faster. The focus of this work is to make hypernetworks useful for deep convolutional networks and long recurrent networks, where hypernetworks can be viewed as relaxed form of weight-sharing across layers. Our main result is that hypernetworks can generate non-shared weights for LSTM and achieve near state-of-the-art results on a variety of sequence modelling tasks including character-level language modelling, handwriting generation and neural machine translation, challenging the weight-sharing paradigm for recurrent networks. Our results also show that hypernetworks applied to convolutional networks still achieve respectable results for image recognition tasks compared to state-of-the-art baseline models while requiring fewer learnable parameters.”).

Regarding claim 14, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Stanley in view of Pawlowski and further in view of Ha for the reasons set forth in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Krueger et al. (Bayesian Hypernetworks) teaches Bayesian hypernetworks which are neural networks which learns to transform a simple noise distribution to a distribution over parameters of another neural network (the "primary network").
Ranganath et al. (Hierarchical Variational Models) teaches hierarchical variational models which augment a variational approximation with a prior on its parameters, which allows it to capture complex structure for both discrete and continuous latent variables.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125